Citation Nr: 1218927	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  06-07 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for radiation skin burns, dyschromia, depression, and anxiety due to ultraviolet light therapy treatment rendered at a VA healthcare facility. 

2.  Entitlement to an increased rating for scar hyperesthesia, status post ganglion cyst with residuals of decreased range of motion of the right wrist and decreased strength of the right wrist and hand, rated as 20 percent disabling from February 15, 1989 to November 15, 2009, and as 40 percent disabling from November 16, 2009 forward. 

3.  Entitlement to an increased rating higher than 0 percent for left ear hearing loss.

4.  Entitlement to service connection for a genitourinary disorder, including prostatitis and urethritis.  

5.   Entitlement to service connected for a psychiatric disorder, to include as secondary to service-connected hearing loss, tinnitus, and/or allergic rhinitis.

6.  Entitlement to service connection claim for obstructive sleep apnea, to include as secondary to service-connected allergic rhinitis.

7.  Entitlement to service connection for right ear hearing loss.

8.  Entitlement to service connection for Meniere's syndrome, to include as secondary to service-connected hearing loss, tinnitus, and/or allergic rhinitis.

9.  Entitlement to service connection for vertigo, to include as secondary to service-connected hearing loss, tinnitus, and/or allergic rhinitis.

10.  Entitlement to service connection for hemorrhoids.

11.  Entitlement to service connection for anal fissures.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel

INTRODUCTION

The Veteran had active military service from July 1962 to July 1965.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Given the complexity of this case, a discussion of the procedural history is warranted.  In 1989, the Veteran submitted a claim for an increased rating for his service-connected right wrist disorder.  This claim was apparently perfected on appeal, and in April 1991 the Board remanded the claim for additional development.  During the pendency of the appeal, in February 1993 the RO awarded a 20 percent disability rating for the Veteran's right wrist disorder, effective from February 1989.  Thereafter, in a June 1993 statement, the Veteran continued to express disagreement with the disability rating assigned for his right wrist.  In a June 2010 rating decision, the RO awarded an increased rating for 40 percent, effective from November 16, 2009.  The Veteran disagreed with the effective date of November 16, 2009, and the issue on appeal is currently phrased as entitlement to an earlier effective date for the assignment of the 40 percent rating.  However, the increased rating claim filed in 1989 remains in controversy because the staged ratings before and from November 2009 remain less than the maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the issue on appeal has been recharacterized to reflect consideration of whether a higher rating is warranted for the right wrist disorder at any point during the appeal period.

With respect to the prostate and psychiatric disorders, the RO has characterized these as new and material evidence claims.  See 38 C.F.R. § 3.156(a).  However, the RO originally denied these claims in February 1993.  The RO then issued a supplemental statement of the case addressing these claims in March 1993.  The Veteran was told that he had to submit a substantive appeal to perfect these claims on appeal.  A VA Form 646 was then received addressing both claims in July 1993.  Thus, the February 1993 rating decision is not a final decision and new and material evidence is not required to reopen the claims.  The prostatitis and urethritis claims have been combined, as have the separate claims for a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Likewise, the RO has characterized the obstructive sleep apnea claim as a new and material evidence claim.  The RO originally denied this claim in March 2004.  The Veteran submitted new and material evidence consisting of an article about the causes of sleep apnea in July 2004.  Thus, the March 2004 rating decision is not a final decision and new and material evidence is not required to reopen the claim.  See 38 C.F.R. § 3.156(b).  

The issue of entitlement to a total disability rating based on individual unemployability has been raised via a statement dated May 27, 2006.  This matter is referred to the AOJ for appropriate action.  

All of the claims, with the exception of service connection for right ear hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's right ear hearing loss was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for right ear hearing loss.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary. 

The Veteran contends that his current right ear hearing loss was caused by in-service exposure to an explosion during his military service, which caused burns to his face.  

At the outset, the Board notes that the service treatment records confirm that the Veteran suffered 1st and 2nd degree burns to his face, arm, and hand in January 1965 when gasoline ignited while he was filling up the tank of a vehicle.  The discharge examination report shows partial deafness through degeneration of acoustic nerve.  Additionally, the Board highlights that service connection is already in effect for the Veteran's left ear hearing loss and tinnitus.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

Certain chronic disabilities, including sensorineural hearing loss, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 . The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155 (1993). 

As discussed below, because there is no competent evidence showing that the Veteran's right ear hearing loss was manifest to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted in this case.  See 38 U.S.C.A. §§ 1101 , 1112, 1137; 38 C.F.R. §§ 3.30 , 3.309. 

The Veteran's service treatment records show that at discharge from service in May 1965 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
-
0

The Veteran filed a claim in August 1973 contending that he suffered from decreased hearing as a result of his military service.  A September 1973 VA audiogram showed that hearing in the right ear was normal.  It was noted that the speech reception threshold in the right ear was 96 percent.   

A March 1974 VA audiogram shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
-
15

Speech discrimination was 94 percent in the right ear.  It was noted that the test results were essentially the same as those obtained in 1973.

The Board notes parenthetically that the RO subsequently granted service connection for left ear hearing loss in a May 1974 rating decision, but did not adjudicate the claim for right ear hearing loss.  Thus, there is no final prior decision with respect to the right ear hearing loss disability.

The Veteran continued to assert that he had hearing loss in both ears in statements dated in July 1985, September 1989, February 1991, June 2004, and most recently in September 2005, which is the date the RO considered the date of claim.

A May 1985 letter from a private physician notes that the Veteran was examined in October 1984, and the results revealed a right high tone sensorineural loss peaking at 6000 CPS (35dB).  It was further noted that audiometric studies performed at the VA hospital in Chicago dated in May 1984 were obtained for comparison and essentially showed the same findings.  

The May 1984 VA audiological evaluation shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
-
20

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.

In January 1986, a VA audiological evaluation shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.

A November 1989 VA audiogram also notes that the Veteran only had high frequency hearing loss in the left ear.  Pure tone thresholds, in decibels, in the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
30

Speech discrimination was 96 percent in the right ear.  It was noted that there were decreased acoustic reflexes since the last evaluation in November 1985 (which is not of record).

An April 1992 VA audiological examination report shows normal hearing in the right ear.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
30

Speech discrimination was 100 percent in the right ear.

A September 2001 VA audiological evaluation shows the Veteran had mild high frequency sensorineural hearing loss in the right ear, though the audiogram was not provided.  The word recognition score in the right ear was reportedly excellent.  The Veteran reported that he first noticed hearing loss in 1964 following an explosion in the military.  He noted that his hearing loss got worse after being treated with quinine for pneumonia.  He further indicated that he had difficulty understanding in most listening situations, especially when there was background noise.  The Veteran was instructed on hearing aid use.

There are no further medical records addressing the Veteran's hearing loss until a QTC examination performed in March 2006.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
30
55

Speech audiometry revealed speech recognition ability of 92 percent in the right ear.  It was noted that the Veteran had a sensorineural hearing problem and that the diagnosis was changed to bilateral hearing loss.  The Veteran reported that he was involved in an explosion accident in the military that resulted in hearing loss, among other problems.  He also reported that he was exposed to loud gunfire and aircraft noise in the Army, which adversely affected his hearing.  He did not report any exposure to loud noise after military service; his jobs included mail clerk, telemarketer, bus driver, and administrative clerk.  The examiner noted the change in diagnosis and the Veteran's reports but did not offer any opinion on whether the Veteran's right ear hearing loss was related to his military service.

A November 2009 VA audiological evaluation shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
45
60

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  The Veteran reported that his bilateral hearing loss had existed for 47 years.  He indicated that he had head trauma after an explosion in 1964 and had hearing loss since active duty in 1962.

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's right ear hearing loss was caused by his in-service noise exposure.  In making this determination, the Board notes that even though hearing loss for VA purposes was not shown until 2006, the Veteran is competent to report the symptoms of hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is also competent to report that he was exposed to an explosion and aircraft and gunfire noise during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465   (1994).  It is within the Veteran's realm of personal knowledge whether he was exposed to noise during service and has experienced difficulty hearing since service. 

Moreover, the Board finds the Veteran's reports of in-service noise exposure and a continuity of symptomatology since service to be credible.  His records are internally consistent, and it is facially plausible that he was exposed to gunfire and aircraft noise during service in the Army.  His service treatment records reflect that he was exposed to an explosion injury to his face in January 1965; and the discharge examination report shows partial deafness through degeneration of acoustic nerve.  The Board also points out that the Veteran has consistently reported the incidents in service that caused his hearing loss and has consistently complained of hearing loss since 1973.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  Further, as noted above, insofar as service connection has already been granted for the Veteran's left ear hearing loss and tinnitus, his in-service noise exposure has been conceded. 

After a careful review of the all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that the Veteran's reports of in-service noise exposure and continuity of symptomatology since service are persuasive in determining the onset and etiology of his right ear hearing loss.  While the audiological examinations of record show that right ear hearing loss was not diagnosed until March 2006, there is no competent medical opinion of record addressing the etiology of the right ear hearing loss to contradict the Veteran's reports.  

Accordingly, considering all of the evidence of record, the Board finds that the Veteran's current right ear hearing loss cannot be reasonably disassociated from his noise exposure during service, and as such, he meets all of the elements required for service connection.  As demonstrated by the March 2006 audiological examination results, he currently has right ear hearing loss by VA standards.  See 38 C.F.R. § 3.385.  Additionally, he has consistently reported the incidents in service that caused this condition, as is evidenced by his statements in the record since 1973 and VA audiological examinations in November 2001 and March 2006.  Moreover, he has provided competent and credible evidence of a continuity of symptomatology since service.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for right ear hearing loss is granted. 
 

ORDER

Entitlement to service connection for right ear hearing loss is granted.


REMAND

(a)  38 U.S.C.A. § 1151

The Veteran's claim for compensation under 38 U.S.C.A. § 1151 was received in June 2010.  Specifically, the Veteran contends that he received three times the proper dose of ultraviolet light treatment for his skin condition at the VAMC in Atlanta on April 2, 2010, and that as a result of this he suffers from skin burns, dyschromia, depression, and anxiety.  On a VA Form 21-4176 received in June 2010 he states that the dermatology technician gave him three successive back-to-back ultraviolet light treatments involving excessive exposure to high amounts of radiation causing him to have severe radiation burns to both upper and lower extremities and the face.  He further notes that VAMC outpatient treatment records show that he was given over 425 rads of radiation when his normal treatment is 126 rads.  

He submitted multiple articles on medical consequences of ultraviolet radiation including increased risk of skin cancer, radiation poisoning, severe eye problems, and aging skin disorders.  In June 2010, he submitted a statement contending that his treatment caused his overall skin condition to worsen including skin peeling on his nose, arms, elbows, shoulders, hands, back, both buttocks areas, and between his thighs.  He submitted color photographs of these areas of the skin.  He also asserts the radiation exposure put him at increased risk for developing visual problems.

When a veteran suffers a qualifying additional disability or death as the result of hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished by VA, compensation will be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

The evidence must show that VA's care, treatment, or examination actually caused additional disability or death.  Merely showing that a veteran received VA care, treatment, or examination and that he now has additional disability does not establish causation.  Care, treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused its continuance or natural progress.  Further, additional disability or death caused by a veteran's failure to follow properly given medical instruction is not considered to have been caused by care, treatment, or examination.  38 C.F.R. § 3.361(c)(1)-(3). 

For claims for compensation under 38 U.S.C.A. § 1151 that are received on or after October 1, 1997, as here, the additional disability or death must have been directly caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.  This standard will be met if VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or if VA furnished treatment, care, or examination without the informed consent of the veteran.  38 C.F.R. § 3.361(c),(d)(1). 

Alternatively, compensation will be awarded under 38 U.S.C.A. § 1151 if additional disability or death was directly caused by an event not reasonably foreseeable, as determined in each case based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment at issue. 38 C.F.R. § 3.361(d)(2).

An April 2, 2010 VA dermatology phototherapy progress note shows the Veteran was undergoing UVB phototherapy treatment for pruritus.  The last treatment date was March 31, 2010 and the dose was 417mj; there were no untoward effects after the last treatment.  It was further noted that he had signed a consent form for phototherapy within the last 12 months on February 17, 2010.  The calculated step increase was 417 x 1.15 = 479.55 and the dose to be administered was 480mj.  

An April 5, 2010 VA dermatology phototherapy progress note shows the Veteran was there for phototherapy treatment UVB and had complaints of severe skin irritation on the face and entire body.  He was seen by a physician who recommended that he cancel his treatment for a week and start at 300mJ on April 12, 2010.  A May 2010 addendum signed by another physician notes that the Veteran complained of severe irritation after his last treatment on April 2, 2010.  He noted that he had received three treatments on that date (although three treatments were not seen in the records).  The physician told the Veteran that he should discontinue the UV treatment and that he should use skin moisturizer, avoid sunlight, and follow up with dermatology on his regularly scheduled appointment.  A separate telephone note shows the Veteran complained that his face was recently burned during radiation and he wanted to come in so that a doctor could make a diagnosis and put it in his chart.

An April 12, 2010 VA primary care attending notes shows the Veteran explained that the last UVB phototherapy session he had on April 2nd caused him severe burns over most of his body with "skin hanging off his face" that night when he went to church.  He had subsequently had a lot of pruritus and peeling around the eyes.  He stated that the technician told him to stay in the machine on three separate times on April 2nd and subsequently admitted that he had gotten about three times the dosage of UVB that he should have received.  He was told by the technician and a physician on April 5th not to take his last treatment until he had healed more.  He stated that he was still willing to undergo therapy but wanted another technician administering the treatment.  The physician was asked to photograph the Veteran's skin, and he complied.  There are colored photographs of record.

An April 14, 2010 VA mental health note shows the Veteran was focused on his last appointment in Dermatology where his dose was apparently increased and his treatment sessions tripled.  He noted that he was very disturbed and had been depressed since this happened.  He noted that he had two-toned skin all over his body now and also was worried about the risks of skin cancer and other problems because of the amount of radiation he was exposed to.  The Axis I diagnosis was depression.

In May 2010, a VA primary care attending note shows the Veteran continued to complain that he had three successive treatments with too much radiation and wanted to be referred to a radiation damage specialist.  The impression included burns from UV light.

A May 2010 VA mental health attending note indicates that the Veteran brought in pictures of his body and face after the April photothereapy session where he states he was exposed to three separate treatments of excessive radiation.  The Veteran stated that he was doing okay until he received a call from the technician who administered the treatment asking him to return to the clinic.  He felt that the dermatology technician was very unprofessional.  He denied feeling that she purposefully gave him the wrong treatments but did not feel that procedures were followed.  Throughout the session the Veteran was focused on this phototherapy session.  He was difficult to redirect and focus on his emotions.  He admitted that he found it very difficult to focus on anything other than this treatment as he was very worried and concerned about his health risks due to the exposure.  The Axis I diagnosis was depression and anxiety.

The Veteran started receiving UVB phototherapy treatment again in June 2010 but specifically requested another technician.  A June 2010 VA mental health note indicates that the Veteran's anxiety was now reduced to baseline for him.  His anxiety had increased due to perceived mistreatment in the medical clinic but he now felt that he was receiving the level of care that he needed and was comfortable being treated in the clinic.  

In August 2010, a VA dermatology phototherapy note shows the Veteran was highly concerned with dark areas on his cheeks and back that were not resolving.  He associated the development with a sunburn from UVB therapy in April.  Review of the chart confirmed that he was receiving normal protocol of light therapy in late March/ early April three times per week (not three days in a row).  On April 2nd, he received his highest dose at 479.55mJ.  He presented to the clinic on April 5th for UVB but was evaluated by a doctor who noted burning and asked the Veteran to hold off.  On examination in August there were subtle hyperpigmented patches on the cheeks and flank.  The assessment was post inflammatory hyperpigmentation, mild, likely secondary to burn reaction.  The physician noted that this could happen with light therapy.

The Veteran continued to receive UVB phototherapy treatment through March 2011.  A March 2011 VA dermatology resident note shows the Veteran was still concerned about radiation exposure and also for burns after getting the wrong dosing for UVB.  He said he got depressed after that and started seeking mental health treatment.  The assessment included dyschromia from post inflammatory changes secondary to NBUVB overdosing.  

In August 2011, the Veteran was provided a VA opinion from a physician at the VAMC in Augusta addressing his 38 U.S.C.A. § 1151 claim.  The physician noted that the claims file was reviewed, including the records of the Veteran's regular ultraviolet light treatments for pruritus at the VAMC in Decatur.  The physician noted that this was a well-established and very competently run service and that the Veteran was there under Dermatology department supervision.  The physician found that their protocols strictly adhered to accepted guidelines and that the dosages administered leading up to April 2, 2010, on April 2, 2010, and thereafter appeared to be appropriate.  There was no medical record evidence that the Veteran received three treatments on April 2, 2010, as he contends.  The physician commented that it would be unheard of for a light therapy center such as this, with well-trained personnel as they have, to administer three treatments in one day; it was just not ever done; nor was there any documented evidence for this in the record.  The physician determined that the dosage administered that day (April 2, 2010) was absolutely according to protocol and the formula used to calculate the dosage was correct; i.e., the record revealed he received the appropriate dosage of UV light.  The physician found that the record dated April 2, 2010 did not support the Veteran's contention that excessive radiation was administered on that date.  The physician further concluded that there was no evidence of carelessness, negligence, or lack of skill on the part of any of the Decatur VAMC nurses, physicians, or other personnel.

While the August 2011 opinion addressed the issue of carelessness, negligence, or lack of skill on the part of VA medical personnel, the opinion did not address whether the Veteran's dyschromia was reasonably foreseeable, which, as noted above, is an alternative avenue for entitlement to benefits under 38 U.S.C.A. § 1151.  The physician also did not address whether the Veteran's depression and anxiety was a reasonably foreseeable result of the phototherapy treatment on April 2, 2010.  Previous VA mental health treatment records dated in March 2010 note, that the Veteran stated that he had depression due to his skin lesions and had been somewhat depressed since last March (in 2009).  Thus, the Veteran was shown to have depression prior to the April 2, 2010 treatment.  Even though the June 2010 VA mental health record noted that the Veteran's anxiety had returned to its baseline level, and the physician in August 2010 indicated that hyperpigmentation "can happen" with light therapy, these issues should be more clearly resolved in a comprehensive opinion from a VA medical professional.  Once VA undertakes the effort to provide an examination, it must provide an adequate one or notify the Veteran why an examination is not warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, another medical opinion is warranted with respect to the 38 U.S.C.A. § 1151 claim.

(b)  Right Wrist Disorder

The Veteran asserts that his has loss of use of his right hand due to the wrist scar.  As noted above, the Board has recharacterized this claim as a staged rating, rather than a claim for an earlier effective date.  Given the long period of time that has passed, this matter should be returned to the RO so that a supplemental statement of the case can be issued, prior to certification to the Board.  Any recent VA treatment records should be obtained, and the Veteran should be afforded a current VA examination of his wrist.

(c)  Left Ear Hearing Loss

With respect to the increased rating claim for left ear hearing loss, the issue of entitlement to a compensable evaluation for left ear hearing loss is inextricably intertwined with the assignment of the initial rating for the right ear hearing loss disability (based on the grant of service connection in the present Board decision).  Under 38 C.F.R. § 4.85, the numeric designation of hearing impairment is based on the pure tone threshold average and speech discrimination in both ears.  Therefore, the assignment of the disability rating for the right ear hearing loss will directly impact the rating assigned for the left ear.  For this reason, the Board cannot adjudicate the increased rating claim for the left ear hearing loss until a rating is assigned for the right ear hearing loss disability.  As the claim must be remanded for the foregoing reason, any recent VA treatment records should be obtained and the Veteran should be scheduled for a current VA audiological examination.

(d)  Genitourinary Disorder, including Prostatitis and Urethritis

The Veteran seeks service connection for a genitourinary condition.  The service treatment records show that he was shown to have probable prostatitis in September 1964.  At that time the Veteran complained of one to two months of increasing low abdominal pain and low back pain that radiated into the testicles, groin, and thighs.  There was no dysuria or urethral discharge, but there was some urinary frequency.  It was noted that he drank a lot of beer and was recently treated for gonorrhea.  On examination the prostate appeared to be soft and tender.  An October 1964 treatment record notes the Veteran was seen on sick call where rectal examination revealed a swollen, tender prostate.  He had developed dysuria without discharge.  The impression was possible recurrent gonorrhea, urethritis, and prostatitis.  In November 1964, it was noted that he now had dysuria and urethral discharge.  The impression was gonorrhea, urethritis, and prostatitis.  The discharge examination in May 1965 did not mention any genitourinary condition but does note the Veteran's treatment for gonorrhea/urethritis in August 1964. 

After service, a private treatment record notes that the prostate was mentioned in March 1968.  A June 1985 VA treatment record shows the Veteran complained of hematuria and mild dysuria for seven days.  On objective evaluation his genitalia and prostate were within normal limits.  March 1992 and May 1992 VA treatment records note complaints of mild tenderness to the prostate.  The assessment was history of prostatitis.  

There are no further treatment records reflecting any findings related to the prostate until an April 2004 VA treatment record, which notes the Veteran had urinary frequency and nocturia.  It was noted that the prostate was slightly enlarged, but non-tender with no nodules.  A September 2006 letter to the Veteran shows that his PSA, which checks for signs of prostate cancer, was 0.925, which is in the normal range.  It was suggested that his PSA be checked once a year to screen for prostate cancer.  A March 2008 VA treatment record shows an assessment of benign hypertrophic prostate.  A March 2009 VA treatment record notes complaints of urinary frequency.  The PSA test was 0.68.  In November 2009, the Veteran stated that his prostate condition had been (mistakenly) assessed as urinary tract infections and that he had been having prostate symptoms for his lifetime.  He also requested that the RO obtain his treatment records from the VAMC in Atlanta and Chicago dated from July 1965 to December 2009.  The Veteran also submitted a statement in May 2010 that he had experienced signs and symptoms of a prostate condition over periods throughout his lifetime.  

Based on the evidence of record showing a possible chronic genitourinary condition since military service, a medical examination and opinion is warranted to determine whether the Veteran has a genitourinary condition related to his military service.  All relevant evidence including any outstanding VA treatment records also should be obtained.


(e)  Psychiatric Disorder, Meniere's Syndrome, Vertigo

The Veteran seeks service connection for a psychiatric disorder, Meniere's Syndrome, and vertigo.  He has asserted multiple theories of entitlement to service connection for these disorders including secondary to a head injury in service, as well as secondary to his service-connected tinnitus, hearing loss, and allergic rhinitis disabilities.

The service treatment records show the Veteran suffered burn injuries to his face, arm, and hand in January 1965 when gasoline ignited while he was filling up the tank of a vehicle.  The discharge examination report shows partial deafness through degeneration of acoustic nerve.  However, there is no treatment for a psychiatric disorder, Meniere's Syndrome, or vertigo in service.  

After service, the Veteran was diagnosed as having a psychophysiological gastrointestinal reaction in November and December 1966.  He was later found to have anxiety reaction and Meniere's syndrome in April 1992.  At that time the Veteran complained of inability to sleep due to his tinnitus, which caused him to be a "nervous wreck."  He also complained of problems with his balance.  It was noted that his mood was a little depressed.    

An August 2001 VA treatment record notes a past medical history of depression and posttraumatic stress disorder.  A May 2002 VA emergency room record noted that the Veteran was very anxious on physical examination.  VA treatment records dated in October 2002, February 2003, and March 2003 show findings of depression.  The October 2002 VA treatment record notes the Veteran stated he was diagnosed with depression in the 1980s and last took anti-depressants in 1987.  The February 2003 VA treatment record shows depression and panic disorder.  The Veteran described panic attacks with hyperventilating, shaking, and seeing lightning bolts behind his eyes.  It was noted in March 2003 that the Veteran had recurrent, severe major depression.  The Veteran complained that he was depressed because he was not able to hold gainful employment due to his medical illnesses, including a head trauma in 1964, tinnitus, and obstructive sleep apnea.  It was noted that he had been depressed for several years and had attended group therapy in 1988 for anxiety and depression.    

In June 2004, the Veteran submitted another statement asserting entitlement to service connection for depression with anxiety disorder, secondary to his tinnitus.  The Veteran submitted additional statements in March 2006, April 2008, and March 2009 noting his diagnosis of Meniere's syndrome with tinnitus and anxiety, and asserting service connection for a nervous condition, Meniere's syndrome and an anxiety disorder, secondary to his tinnitus, hearing loss, and allergic rhinitis disabilities. 

Given that the Veteran has stated that he was treated for depression in the 1980s, additional efforts should be made to obtain this evidence.  Also, the Veteran should be afforded a VA examination to address his claimed disorders and to determine whether there is any relationship between these disorders and his service, or his service-connected tinnitus, hearing loss, and/or allergic rhinitis disabilities.


(f)  Obstructive Sleep Apnea

The Veteran seeks service connection for sleep apnea.  He contends that his sleep apnea is due to the explosion injury to his face in service, or secondarily related to his service-connected allergic rhinitis.  The service treatment records are negative for any findings of sleep apnea, although the Veteran did suffer a burn injury to his face from a gasoline explosion in service in January 1965.  

Post-service treatment records do not mention any findings of sleep apnea until a May 2002 VA examination report notes that the Veteran stated that he had started snoring excessively at night, which he thought started after his surgery for a deviated nasal septum (in September 1988).  He noticed a progressive disturbance in sleep and noted that his girlfriend said that he would choke at night and wake up several times gasping for breath.  He indicated that he also felt excessive fatigue during the day.  An addendum to the report notes that the Veteran had a positive sleep study for sleep apnea.  A June 2002 private sleep study report notes a diagnosis of obstructive sleep apnea. 

A September 2005 VA ENT report noted that the Veteran's allergic rhinitis interfered with his ability to keep his CPAP mask on at night and that better treatment of allergic rhinitis might lead to improvement with management of sleep apnea with the CPAP.  

Given the medical evidence of record, a medical opinion is warranted to determine whether the Veteran's sleep apnea is related to his military service, or secondarily related to his service-connected allergic rhinitis.

(g)  Hemorrhoids and Anal Fissures

The Veteran seeks service connection for hemorrhoids and anal fissures.  He submitted a statement in December 2009 that he recalled reporting on sick call in active duty with complaints of pain and swollen, tender hemorrhoid symptoms.  He stated that he has recurrent hemorrhoids for over 46 years and that they now seem to be getting worse.

The service treatment records do not show any findings related to hemorrhoids.  Rectal examination in September 1964 and October 1964 shows, however, that the Veteran had a painful prostate.

After service, an August 1973 treatment record from the Cancer Prevention Center of Chicago notes small internal hemorrhoids.  A September 1973 VA clinical record also notes that the Veteran was previously seen for small internal hemorrhoids.

A VA problem list in August 2001 includes hemorrhoids and anal fissures.  An August 2001 VA telephone note shows the Veteran was notified that his stool cards showed some microscopic blood, which usually signified hemorrhoids or a bleeding polyp.  A November 2005 VA colonoscopy report shows external non-bleeding hemorrhoids.  In March 2009, the Veteran underwent surgery to remove hemorrhoids and repair rectal tissue.  He also had a banding procedure performed at Atlanta Gastroenterology in January 2010.  

Given the chronic nature of the Veteran's hemorrhoids and anal fissures, in addition to the complaints of pain during rectal examinations in the military, a medical opinion is warranted to determine the likelihood that the Veteran's hemorrhoids first manifested during his military service.

Accordingly, the case is REMANDED for the following action:

1.  Implement the above Board decision awarding service connection for right ear hearing loss.

2.  Make arrangements to obtain the Veteran's complete treatment records (to include any archived records) from the Atlanta and Chicago VA treatment facilities, dated from July 1965 to August 2001, from September 2006 to October 2009, and from June 2011 to present.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

3.  Thereafter, schedule the Veteran for the appropriate VA examination(s) with a physician(s) addressing the Veteran's 38 U.S.C.A. § 1151 claim with respect to excessive exposure to UV light therapy.  The examiner(s) should review the claims folder in conjunction with the examination. 

The examiner(s) should provide opinions as to the following: 

(a)  Are the Veteran's skin burns and dyschromia the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the phototherapy treatment, particularly on April 2, 2010? 

(b)  Are the Veteran's depression and anxiety the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the phototherapy treatment, particularly on April 2, 2010? 

(c)  Does the Veteran have any visual disturbances/disorders that are the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the phototherapy treatment, particularly on April 2, 2010? 

(d)  In the course of the April 2, 2010 phototherapy treatment, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider? 

(e)  Was the proximate cause of the skin burns and dyschromia an event not reasonably foreseeable, i.e., would a reasonable health care provider have considered skin burns and/or dyschromia to be an ordinary risk of the treatment at issue? 

(f)  Was the proximate cause of the depression and anxiety an event not reasonably foreseeable, i.e., would a reasonable health care provider have considered skin burns and/or dyschromia to be an ordinary risk of the treatment at issue?

(g)  Was the proximate cause of any visual disturbances/disorders an event not reasonably foreseeable, i.e., would a reasonable health care provider have considered visual disturbances/disorders to be an ordinary risk of the treatment at issue?

The examiner should provide a complete rationale for all opinions expressed and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file and a complete copy of this remand should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.

The testing to determine the current severity of the Veteran's hearing loss should include the use of controlled speech discrimination (Maryland CNC) and a puretone audiometry test.  The examination must be conducted without the use of any hearing aids.

The examiner should specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached, citing the objective medical findings leading to the conclusions.  

5.  Schedule the Veteran for a VA ENT examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should provide a comprehensive diagnosis of all present inner ear disorder(s), e.g., Meniere's syndrome, vertigo, etc.

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current Meniere's syndrome and/or vertigo had its clinical onset during active service or is related to any in-service disease, event, or injury, including the January 1965 explosion and the finding of degeneration of the acoustic nerve. 

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current Meniere's syndrome and/or vertigo was caused by the Veteran's bilateral hearing loss, tinnitus, and/or allergic rhinitis.  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any current Meniere's syndrome and/or vertigo was aggravated by the Veteran's bilateral hearing loss, tinnitus, and/or allergic rhinitis.  If so, please state, to the extent possible, the baseline level of severity of the Meniere's syndrome and/or vertigo before the onset of aggravation.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached, citing the objective medical findings leading to the conclusions.  

6.  Schedule the Veteran for a VA digestive system examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should provide a comprehensive diagnosis of all present disorder(s), e.g., hemorrhoids, anal fissures, etc.

The examiner also should provide an opinion as to the following:

Whether it is at least as likely as not (50 percent or greater probability) that any current hemorrhoids or anal fissures had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's statements asserting hemorrhoids symptoms since his discharge from service.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached, citing the objective medical findings leading to the conclusions.  

7.  Schedule the Veteran for a VA genitourinary examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should provide a comprehensive diagnosis of all present disorder(s), e.g., urethritis, prostatitis etc.

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current genitourinary disorder, including any urethritis or prostatitis, had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's statements asserting prostate/urethritis symptoms since his discharge from service, as well as the relevant complaints and findings noted in the service treatment records.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached, citing the objective medical findings leading to the conclusions.  

8.  Schedule the Veteran for a VA psychiatric examination with a physician for purposes of determining entitlement to service connection.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should provide a comprehensive diagnosis of all present psychiatric disorder(s), e.g., anxiety disorder, major depression, nervous condition, PTSD, etc.

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including the January 1965 explosion.  In providing this opinion, the examiner should discuss the significance, if any, of the diagnosis of a psychophysiological gastrointestinal reaction shortly after service in November and December 1966.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder was caused by the Veteran's hearing loss, tinnitus, and/or allergic rhinitis.  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder was aggravated by the Veteran's hearing loss, tinnitus, and/or allergic rhinitis.  If so, please state, to the extent possible, the baseline level of severity of the psychiatric disorder before the onset of aggravation.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached, citing the objective medical findings leading to the conclusions.  

9.  Schedule the Veteran for an appropriate VA sleep apnea examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that his current obstructive sleep apnea had its clinical onset during active service or is related to any in-service disease, event, or injury, including the January 1965 explosion injury to the face. 

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current obstructive sleep apnea was caused by his allergic rhinitis.  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current obstructive sleep apnea was aggravated by his allergic rhinitis.  If so, please state, to the extent possible, the baseline level of severity of the obstructive sleep apnea before the onset of aggravation.  In making this assessment please consider the September 15, 2005 VA ENT consult signed by Dr. S.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached, citing the objective medical findings leading to the conclusions.  

10.  Read the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) for completion if all questions posed are not answered. 

11.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  As the claim for a higher rating for the right wrist disorder dates back to 1989, any changes in the appropriate diagnostic codes should be considered, i.e., for the scars.  If any issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


